Citation Nr: 1703299	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left leg disorder, including as secondary to the service-connected right leg fracture residuals.

2.  Entitlement to service connection for history of left ankle malleolus fracture with open reduction and internal fixation (hereinafter "left ankle disorder"), including as secondary to the service-connected right leg fracture residuals.

3.  Entitlement to service connection for a back disorder, including as secondary to the service-connected right leg fracture residuals.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, including as secondary to the service-connected right leg fracture residuals.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1988 to September 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the pendency of this appeal, the Veteran relocated and the current agency of original jurisdiction (AOJ) is the VA RO in Chicago, Illinois.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.

This case was previously before the Board in June 2014, where the Board remanded the issues on appeal for additional development, including providing the Veteran with a VA examination.  December 2015 and February 2016 VA examination reports have been associated with the record; however, as the Board is remanding the acquired psychiatric and back disorder issues on appeal for new VA medical opinions, a discussion of compliance with the prior Board remand is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).    

The issues of service connection for acquired psychiatric and back disorders, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a left leg disability.

2.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disorder, including as secondary to the service-connected right leg fracture residuals, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for a left ankle disorder, including as secondary to the service-connected right leg fracture residuals, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 
38 C.F.R. § 3.159(b) (2016).  

In this case, with respect to the claims for service connection for a left leg disorder and a left ankle disorder, the RO provided notice to the Veteran in November 2009 and January 2010, prior to the initial adjudication of the appeals in April 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, the relevant VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a February 2016 VA knee and lower leg examination and a February 2016 VA ankle examination.  The Board finds that the VA examinations were thorough and adequate and provide a sound basis upon which to decide the appeal.  The VA examiners personally interviewed and examined the Veteran and fully reviewed all the evidence of record.      

In addition, the Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for Left Leg and Left Ankle Disorders 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 
1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In this case, as discussed below, the Board finds that the weight of the evidence is against a finding of current left leg or left ankle disabilities; therefore, they cannot be a "chronic disease" under 38 C.F.R. § 3.309(a) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  The Veteran also did not have service in the Southwest Asian Theater during the Persian Gulf War and he does not contend otherwise; therefore, the provisions of 38 U.S.C.A. § 1117 (West 2014) and 
38 C.F.R. § 3.317 (2016) are not for application.  

The Veteran contends generally that the claimed left leg and left ankle disabilities were caused by an in-service motorcycle accident or were caused by the service-connected right leg fracture residuals.  Specifically, in the October 2009 claim, the Veteran asserted that the left leg and left ankle disorders were caused by the service-connected right leg fracture residuals.  In a SSA disability report, the Veteran reported that a motorcycle accident resulted in injuries to the left leg and ankle.

Initially, the Board finds that the weight of the evidence is against finding that the Veteran has current left leg or left ankle disabilities.  While the Veteran, in the October 2009 claim and the SSA disability report, contended that he has current damage to his legs and feet and experiences daily leg pain, the Board finds that these assertions are not supported by the other, more probative evidence of record, to include VA and private treatment records, as well as the February 2016 VA examination report, which do not demonstrate current left leg or left ankle disabilities. 

With respect to the claimed left leg and left ankle disorders, neither the February 2016 VA leg examination report nor the February 2016 VA ankle examination report diagnose any left leg or left ankle disabilities.  The February 2016 VA examiner assessed normal left leg and ankle X-rays, and noted that stiffness of the left ankle was likely due a vitamin deficiency.  In addition, while a December 2009 VA examination report notes "incidental findings of the left lower extremity," the findings were not further examined due to the focus of the VA examination, and, subsequently, the February 2016 VA examiner, after examining the Veteran, reviewing the claims file, and conducting the necessary studies and tests, did not assess a current left leg disability.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

As the Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a left leg or a left ankle disability, the Board need not consider whether service connection is warranted on a secondary basis.  38 C.F.R. § 3.310.  

Further, as a lay person, the Veteran is competent to relate some symptoms that may be associated with left leg or left ankle disorders, such as pain, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex orthopedic disorders.  Orthopedic disorders can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Diagnosing orthopedic disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain and stiffness.  The Veteran has not been shown to have such knowledge, training, or experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have current left leg or left ankle disabilities.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left leg disorder, including as secondary to the service-connected right leg fracture residuals, is denied.  

Service connection for a left ankle disorder, including as secondary to the service-connected right leg fracture residuals, is denied.  


REMAND

Service Connection for Back Disorder

In the October 2009 claim, the Veteran contended that a low back disorder was caused by the service-connected right leg fracture residuals.  In a May 2014 written statement, the Veteran, through the representative, contended that the claimed disabilities were caused by the in-service motorcycle accident and subsequent treatment.  

Per the June 2014 Board remand order, the back issue on appeal was remanded to obtain a VA examination with opinion as to whether a back disorder was caused by the in-service motorcycle accident, including as secondary to the service-connected right leg fracture residuals.  The February 2016 VA examination report reflects that the VA examiner opined that there was "insufficient evidence to warrant or confirm a diagnosis" of a back disorder; however, the examiner also wrote that a 2016 X-ray revealed age-related spondylosis.  The February 2016 VA examiner did not offer an opinion as to whether the diagnosed spondylosis was incurred in service or whether the disorder was caused or aggravated (worsened in severity) by the service-connected right leg disability.  For these reasons, the Board finds that the AOJ did not substantially comply with the February 2016 Board Remand directives, and a new VA opinion should be obtained.  Stegall, 11 Vet. App. 268.  

Service Connection for Acquired Psychiatric Disorder 

The Veteran contends generally that an acquired psychiatric disorder is caused by the service-connected right leg fracture residuals.  Specifically, in the October 2009 claim, the Veteran contended that depression and anxiety were caused by the service-connected right leg fracture residuals.  In a SSA disability report, the Veteran reported that a motorcycle accident caused anxiety and depression.  

Per the June 2014 Board remand order, the claimed acquired psychiatric disorder on appeal was remanded to obtain a VA examination with opinion as to whether the claimed psychiatric disorder was caused by the in-service motorcycle accident, including as secondary to the service-connected right leg fracture residuals.  A December 2015 VA mental health examination report reflects that the VA examiner diagnosed depression and opined that depression was unrelated to service.  The December 2015 VA examiner reasoned that the Veteran first sought treatment for depression 18 years after service.  The December 2015 VA examiner also opined that the depression was not caused or aggravated by the service-connected right leg fracture residuals.  No additional rationale was provided. 

The December 2015 VA examiner did not provide a rationale as to whether the diagnosed depression was caused or aggravated by the service-connected right leg fracture residuals.  In addition, the December 2015 medical opinion relied primarily on the absence of documentation of depression in the treatment records as the basis for the opinion, which ignores the lay evidence of record of depression.  See March 2010 VA treatment record (reflecting the Veteran reported feeling depressed due to, in part, the inability to be physically active).  See also May 2014 VA treatment record (reflecting the Veteran reported that chronic leg pain affected mood).  For these reason, the Board finds that a new VA opinion should be obtained.  

TDIU

The Board also finds that any decision with respect to the service connection issues being remanded above may affect the TDIU issue.  The issue of entitlement to a TDIU is inextricably intertwined with the appeals for service connection; therefore, consideration of entitlement to a TDIU must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of service connection for a back and acquired psychiatric disorders and entitlement to a TDIU are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Send the claims file for new VA medical opinions to assist in determining the nature and etiology of the current back and acquired psychiatric disorders.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner(s) should provide the following opinions: 
 
A)  Is it at least as likely as not (50 percent or greater probability) that the diagnosed lumbar spondylosis is causally or etiologically related service, to specifically include the in-service motorcycle accident? 

B)  Is it at least as likely as not (50 percent or greater probability) that the diagnosed lumbar spondylosis was caused by the service-connected right leg disability or other service-connected disability or other service-connected disability?

C)  Is it at least as likely as not (50 percent or greater probability) that the diagnosed lumbar spondylosis was aggravated (worsened beyond natural progression) by the service-connected right leg disability or other service-connected disability or other service-connected disability?

D)  Is it at least as likely as not (50 percent or greater probability) that diagnosed depression is causally or etiologically related service, to specifically include the in-service motorcycle accident?

E)  Is it at least as likely as not (50 percent or greater probability) that diagnosed depression was caused by the service-connected right leg disability or other service-connected disability or other service-connected disability?  In answering this question, please discuss the Veteran's May 2014 lay statement reflecting that chronic leg pain affects mood.  

F)  Is it at least as likely as not (50 percent or greater probability) that diagnosed depression was aggravated (worsened beyond normal progression) by the service-connected right leg disability or other service-connected disability or other service-connected disability?  In answering this question, please discuss the Veteran's May 2014 lay statement reflecting that chronic leg pain affects mood.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Then, readjudicate the issues of service connection for back and acquired psychiatric disorders (including as secondary to the service-connected right leg disability), as well as entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


